                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          No. 5: 17-cv-00166-D

CELIA ALFREDA BELL,
     Plaintiff,

v.                                                         ORDER

NANCY A. BERRYHILL
Acting Commissioner of Social
Security,
      Defendant.


      This action being submitted to the Court for an Order upon Plaintiffs

showing that the Commissioner of Social Security should pay the sum of

$16,000.00 for attorney fees, representing substantially less than the amount

withheld by the Social Security Administration ("SSA") to pay attorney fees, to

be paid from Plaintiffs back benefits pursuant to§ 406(b) of the Social Security

Act. It also appearing that upon receipt of the 406(b) fee, Plaintiffs counsel

shall pay to Plaintiff the lesser EAJA fee of $4,997.00.

      It is therefore ORDERED that the Commissioner of Social Security pay to

Plaintiffs counsel, David P. Stewart, the sum of $16,000.00, sent to his office at

P.O. Box 250, Hampstead, North Carolina 28443, and that Plaintiffs counsel

pay to Plaintiff the sum of $4,997.00 and upon the payment of such sums, this

case is dismissed with prejudice.

      This 11._ day of August, 2021.




                                       United States District Judge




        Case 5:17-cv-00166-D Document 37 Filed 08/19/21 Page 1 of 1
